                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

ANGIE & LARRY SPARKS,                            §
                                                 §
           Plaintiffs,                           §
                                                 §
v.                                               §         Civil Action No. 4:19-cv-00110-P
                                                 §
FOREST RIVER, INC.,                              §
                                                 §
           Defendant.                            §

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Forest River, Inc.’s (“Forest River”) Motion to

Dismiss for Failure to State a Claim (ECF No. 9), Plaintiffs Angie and Larry Sparks’ (the

“Sparkses”) Response (ECF No. 13), and Forest River’s Reply (ECF No. 15). Having

reviewed the Motion, Response, Reply, the Sparkses’ First Amended Complaint (ECF No.

8), and having considered the current status of the case, the Court finds that Forest River’s

Motion should be and hereby is GRANTED.

                                       BACKGROUND 1

       The Sparkses allege in their First Amended Complaint that they purchased a faulty

2016 Sierra by Forest River 5th Wheel Travel Trailer (the “Travel Trailer”) from Forest

River for “tens of thousands of dollars.” 1st Am. Compl. at ¶ 9, ECF No. 8. The Sparkses

claim that Forest River failed to properly design and install the electrical wiring for the


       1
         The Court draws its factual account from the allegations in the Sparkses’ First Amended
Complaint. See Manguno v. Prudential Prop. & Case. Ins. Co., 276 F.3d 720, 725 (5th Cir. 2002)
(noting that when considering a Rule 12(b)(6) motion to dismiss, “all facts pleaded in the complaint
must be taken as true”).
electric fireplace in the Travel Trailer. Id. at ¶ 11. Moreover, the Sparkses claim that

Forest River did not install a Ground Fault Circuit Interrupter (“GFCI”) or an Arc Fault

Circuit Interrupter (“AFCI”) in the circuit panel of the travel trailer. Id. at ¶ 10. GFCIs

and AFCIs are devices that act to turn off the flow of electricity when there is a short in

electrical wiring, which is a safety feature designed to prevent fires and other damage

resulting from malfunctioning electrical wires. Id. The Sparkses allege that GFCIs and

AFCIs can and should be installed between the main incoming electric line and the circuit

breaker box of a travel trailer. Id.

       When the Sparkses used their electrical fireplace in the Travel Trailer on or about

December 19, 2016, the improperly installed wiring caused a short. Id. at 12, 16. As the

shorted wiring began to heat and melt, no GFCI of AFCI was in place to turn off the flow

of electricity, causing other wiring in the circuit breaker box to melt and malfunction. Id.

at ¶ 12. Plaintiff Angie Sparks (“Angie”) personally observed the malfunctioning fireplace

while the wiring began to melt, shoot sparks, and ultimately catch fire. Id. at ¶ 13. In

response, Angie ran from the Travel Trailer to disconnect the main electric line outside of

the Travel Trailer. Id. While running to unplug the Travel Trailer, Angie fell and suffered

“a life changing and debilitating injury.” Id.

       On December 13, 2018, the Sparkses filed a lawsuit in the 348th Judicial District

Court for Tarrant County, Texas, against Forest River. See ECF No. 1. On February 6,

2019, Forest River removed this action to this Court. ECF No. 1. On April 8, 2019, the

Sparkses amended their complaint. ECF No. 8. In the Sparkses amended complaint, the

Sparkses purport to bring claims on their behalf as well as on behalf of others similarly

                                             2
situated as a class action under Federal Rule of Civil Procedure 23. Id. at ¶ 34. The

Sparkses seek damages related to property damage suffered by them and members of the

class, as well as for the injury to Angie. Id. at 13. These damages include property damage,

medical care and expenses, physical pain and suffering, mental anguish and physical pain

and suffering, physical impairment, loss of consortium including damage to the family

relationship, loss of care, comfort, solace, companionship, protection services. Id. The

Sparkses also pray for relief in the form of statutory damages under the Texas Deceptive

Trade Practices Act, exemplary damages, attorneys’ fees and costs, and pre- and post-

judgment interest. Id. at 43–44.

       Forest River filed a Rule 12(b)(6) motion to dismiss on April 22, 2019. ECF No. 9.

The Sparkses filed a response to Forest River’s motion to dismiss on May 22, 2019 (ECF

No. 13), and Forest River filed a reply on June 10, 2019 (ECF No. 15). Forest River’s

motion to dismiss is now ripe for the Court’s review.

                                   LEGAL STANDARD

       “[T]he Federal Rules of Civil Procedure require a party to formulate their pleadings

in a manner that is organized and comprehensible.” Boswell v. Honorable Governor of

Texas, 138 F. Supp. 2d 782, 785 (N.D. Tex. 2000) (Mahon, J.). Federal Rule of Civil

Procedure 8(a) requires a claim for relief to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Rule 8(e)(1)

provides that although no technical forms of pleadings are required, each claim shall be

“simple, concise, and direct.” FED. R. CIV. P. 8(e)(2). Furthermore, Rule 10(b) directs

parties to separate their claims within their pleadings, and provides that the contents of

                                             3
each shall be “limited as far as practicable to a single set of circumstances.” FED. R. CIV.

P. 10(b).

       If a plaintiff fails to satisfy Rule 8(a), the defendant may file a motion to dismiss the

plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a

claim upon which relief may be granted.” FED. R. CIV. P. 12(b)(6). “In order to avoid

dismissal for failure to state a claim, a plaintiff must plead specific facts, not mere

allegations.” Boswell, 138 F. Supp. 2d at 785 (citing Elliott v. Foufas, 867 F.2d 877, 881

(5th Cir. 1989)). “While a complaint need not outline all the elements of a claim, the

complaint must be comprehensible and specific enough to draw the inference that the

elements exist.” Id. (citing Walker v. South Cent. Bell Telephone Co., 904 F.2d 275, 277

(5th Cir. 1990); Ledesma v. Dillard Dept. Stores, Inc., 818 F. Supp. 983, 984 (N.D. Tex.

1993)). A plaintiff must plead “enough facts to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

       In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts

in the complaint as true and view them in the light most favorable to the plaintiff. Sonnier

v. State Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court is not

bound to accept legal conclusions as true, and only a complaint that states a plausible claim

                                               4
for relief survives a motion to dismiss. Iqbal, 556 U.S. at 678–79. When there are well-

pleaded factual allegations, the Court assumes their veracity and then determines whether

they plausibly give rise to an entitlement to relief.           Id.   “The ultimate question in

considering a motion to dismiss is whether the complaint states a valid cause of action

when it is viewed in the light most favorable to the plaintiff.” Boswell, 138 F. Supp. 2d at

785 (citing Lowery v. Texas A & M University Sys., 117 F.2d 242, 247 (5th Cir. 1997)).

                                           ANALYSIS

       The Sparkses failed to sufficiently plead the elements of, or legal conditions for, any

cause of action against Forest River. To the contrary, the Sparkses have adopted what can

be described as a “shot-gun” approach, reciting pages of facts combined with cryptic

legalese only serving to confuse the reader. See Boswell, 138 F. Supp. 2d at 786. Although

the Sparkses’ First Amended Complaint contains vague citations to several claims, it is

replete with bald, disjointed assertions. The Sparkses’ First Amended Complaint contains

two separate fact sections, neither of which complies with the mandate of Rule 10(b) to

separate claims within pleadings. See FED. R. CIV. P. 10(b). The Sparkses’ First Amended

Complaint also contains a section setting out the Sparkses’ Rule 23 class allegations, but it

is likewise bereft of any articulation of the causes of action alleged on behalf of the class. 2

This is unacceptable.


       2
          Forest River moved the Court to dismiss the Sparkses’ class action claims under Rule
12(b)(6) because the Sparkses “cannot show the class sought to be represented is clearly
ascertainable and cannot meet the requirements for certifying a class under Rule 23(a) or (b).”
Mot. to Dismiss at p. 10 (ECF No. 9). “Class allegations may be dismissed pursuant to a Rule
12(b)(6) motion to dismiss if the nonexistence of an ascertainable class of persons to be represented
is ‘facially apparent from the pleadings.’” Sharp Mexican Partners, LP v. Republic Waste Servs.
                                                 5
       “[I]t is not the Court’s place to speculate or imagine what the plaintiff’s claims may

be.” Martin v. U.S. Post Office, 752 F. Supp. 213, 218 (N.D. Tex. 1990), aff'd. 929 F.2d

697 (5th Cir. 1991); Boswell, 138 F. Supp. 2d at 785. Here, the Court cannot determine

the nature of the claims asserted in the Sparkses’ First Amended Complaint without

resorting to improper speculation. Indeed, the confusing nature of the Sparkses’ First

Amended Complaint is highlighted by the fact that Forest River is required to

impermissibly speculate as to the nature of the Sparkses’ causes of action, handicapping

Forest River and unfairly frustrating its ability to defend itself in this lawsuit. See Mot. to

Dismiss at p. 7-8 (ECF No. 9).

                                        CONCLUSION

       For the foregoing reasons, the Court finds that Forest River’s Motion to Dismiss

(ECF No. 9), should be and is hereby GRANTED. Accordingly, the Court concludes that

the Sparkses’ claims asserted in their First Amended Complaint should be and are hereby

DISMISSED without prejudice.

       The Sparkses are GRANTED leave to amend to cure any defects on or before

December 20, 2019. If the Sparkses fail to respond by this deadline, or if a timely amended

complaint is subsequently dismissed, the Sparkses’ claims will be DISMISSED with

prejudice. If the Sparkses file a second amended complaint, Forest River’s deadline to




of Texas, Ltd., No. 3:17-CV-1605-S, 2018 WL 4053365, at *3 (N.D. Tex. Aug. 24, 2018) (quoting
John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007)). The Court notes, however,
that in this case, the analyses related to class action invoked by Forest River are best left to the
class certification stage.
                                                 6
respond is by 21 days from the date of filing. None of the deadlines or instructions in the

Scheduling Order (ECF No. 19) are affected by this Order.

       SO ORDERED on this 5th day of December, 2019.




                                          ______________________________________
                                          Mark T. Pittman
                                          UNITED STATES DISTRICT JUDGE




                                            7
